DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 7, 9, 11, and 13 in the reply filed on 12/23/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8, 10, 12, 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (JP 2012-020248).
Regarding claim 7, Aoki et al. teaches a water repellent coating film (See Title), comprising: a first composition that produces an undercoat layer formed on a surface of a base material and containing fine particles (A) having an average particle diameter of 15 µm to 500 µm which are clearly spherical and including spherical silicone resin particles (paragraphs [0020] and [0022]); and an underlying resin (resin composition (B), paragraph [0021]); and a second composition that produces a topcoat layer formed on the undercoat layer and containing: inorganic fine particles having an average particle diameter of 5 nm to 500 nm (paragraph [0039]); and silicone resin (paragraph [0043]) which is identical to that presently claimed and thus would inherently be a water repellent resin. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Aoki et al. further teaches two or more fine particles may be used, including fine particles such as activated carbon and hydrophobic silica (paragraph [0022]) which are inherently porous. Given that Aoki et al. discloses the fine particles (A) have an average particle diameter of 15 µm to 500 µm, it would have to one of ordinary skill in the art to choose any average particle 
Regarding claim 9, Aoki et al. teaches wherein the underlying resin is a polyurethane resin (paragraph [0025]).
Regarding claims 11 and 13, Aoki et al. teaches wherein the water repellent resin is a silicone resin (paragraph [0043]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.